COURT OF APPEALS OF VIRGINIA


Present:   Judges Frank, Clements and Senior Judge Bray


HAMPTON JEFF TURNER, JR.
                                              MEMORANDUM OPINION *
v.   Record No. 2926-02-3                         PER CURIAM
                                                 APRIL 29, 2003
PATRICIA LAYMAN TURNER


             FROM THE CIRCUIT COURT OF BOTETOURT COUNTY
                    George E. Honts, III, Judge

           (Barry M. Tatel; Neil E. McNally; Key,
           Tatel & McNally, P.C., on brief), for
           appellant.

           (William C. Maxwell; Osterhoudt, Prillaman,
           Natt, Helscher, Yost, Maxwell & Ferguson,
           PLC, on brief), for appellee.


     Hampton Jeff Turner, Jr. (husband) appeals from a final

decree of divorce.   On appeal, he contends the trial court abused

its discretion in awarding Patricia Layman Turner (wife) spousal

support and attorney's fees.    Upon reviewing the record and the

briefs, we conclude that this appeal is without merit.

Accordingly, we summarily affirm this appeal.     See Rule 5A:27.

                               BACKGROUND

     The parties were married in November 1990.      They had

previously been married to each other.      During the marriage, wife

experienced numerous health issues and several surgical


     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
operations, including one to remove defective breast implants.

Wife also suffered from fibromyalgia, chronic fatigue, migraine

headaches, and sleep disorders.   Wife testified that, due to her

health problems, she became unable to work in her occupation as a

hair stylist, and she applied for disability benefits.    At the

time of the hearing, wife was receiving $637 per month in social

security disability benefits.   Wife turned sixty-two years old in

the year 2002.

     Wife received a $75,000 settlement payment from a lawsuit

regarding the defective breast implants.    Wife stated that she

spends $500 per month on medications, and she estimated her total

monthly living expenses were $2,308.    After the parties separated,

wife purchased a new house using some of the money from the breast

implant settlement and a loan from her father.

     At the July 16, 2002 hearing, wife testified that after she

stopped working, husband's attitude changed.   He often called her

a "bitch," and they argued frequently.    Wife also stated that the

five acres on which the couple lived had once been a beautiful,

natural property.   However, husband accumulated 124 old cars,

numerous car parts, and piles of tires on the property.   He also

acquired a bus full of bicycles, a sixty-foot trailer, and he had

filled the garages with numerous items.    Wife asked husband to

clean up the property, but he never did.   Husband also put plywood

over some of the windows in the house several years ago as

protection against a hurricane, and he never removed the wood

                                - 2 -
despite wife's repeated requests.   Photographs and a videotape of

the property were admitted into evidence.

     Wife testified that husband had no respect for her attempts

to keep the house clean and he often entered the house wearing

dirty, greasy clothes.   Wife stated that husband wore dirty shoes

to bed, leaving dirt and gravel in the bed.

     Wife testified that she attempted to work on the marriage

and, for a while, the couple attended a marriage program at a

church.    At one point, wife asked husband if he wanted her to stay

and he replied, "Hell, no.   I want your ass out of here."   Wife

moved out of the marital residence on January 16, 2001.

     Wife testified that she attempted to settle the divorce

amicably, and had made husband a settlement offer.    However,

husband refused to settle, stating, "I'm going to let the judge

decide."

     Husband retired from his job in 1997 when he was in his

mid-fifties, and he receives $1,677 per month in retirement

benefits.   He testified that wife continues to cut hair, although

she is not employed at a beauty salon.   He stated that he has had

to borrow money in order to pay wife the pendente lite spousal

support award of $500 per month.    Husband agreed that he and wife

often argued during the marriage.

     The trial court found that husband was verbally abusive to

wife, called her "bitch," and was demeaning to her.   In its

opinion letter of July 19, 2002, the court found that wife was

                                - 3 -
justified in leaving the marital home after husband told her he

wanted her "ass out of here."    The trial court awarded wife a

divorce on the grounds of desertion.       The trial court further

found that wife had established a need for spousal support, but

husband had "limited means to provide support."      The court awarded

wife a lump sum spousal support payment of $7,500 to be paid upon

the division of the parties' real property.      The trial court found

that the majority of the marital estate was in real property and

was valued at $169,474.   The court ordered that the marital estate

be divided equally among the parties.      In addition, the court

awarded wife $4,000 in attorney's fees.

                                ANALYSIS

     "The court, in its discretion, may decree that maintenance

and support of a spouse be made in periodic payments, or in a lump

sum award, or both."   Code § 20-107.1.

     "Whether and how much spousal support will be awarded is a

matter of discretion for the trial court."      Barker v. Barker, 27

Va. App. 519, 527, 500 S.E.2d 240, 244 (1998).      "In fixing the

amount of the spousal support award, . . . the court's ruling will

not be disturbed on appeal unless there has been a clear abuse of

discretion.   We will reverse the trial court only when its

decision is plainly wrong or without evidence to support it."

Gamble v. Gamble, 14 Va. App. 558, 574, 421 S.E.2d 635, 644 (1992)

(citations omitted).



                                 - 4 -
     Husband asserts that the trial court erred in awarding wife

spousal support because the award was premised on the finding that

husband constructively deserted wife.    Husband then argues that

the evidence did not support a finding of constructive desertion.

However, husband did not present this argument to the trial court.

Rather, husband noted his objections on the final divorce decree

as follows:   "I object to the allowance of spousal support,

attorney's fees, and the equitable distribution award."    Thus,

husband did not challenge the trial court's finding that he

deserted the marriage.

     "The Court of Appeals will not consider an argument on

appeal which was not presented to the trial court."     Ohree v.

Commonwealth, 26 Va. App. 299, 308, 494 S.E.2d 484, 488 (1998).

See Rule 5A:18.   Accordingly, Rule 5A:18 bars our consideration

of this question on appeal.   Moreover, the record does not

reflect any reason to invoke the good cause or ends of justice

exceptions to Rule 5A:18.

     Furthermore, the record indicates that the trial court did

not base the spousal support award solely on the finding that

husband deserted the marriage.    Rather, in its July 19, 2002

opinion letter addressing spousal support, the trial court

referenced its other July 19, 2002 opinion letter regarding

equitable distribution and the factors listed in Code

§ 20-107.1.   In the opinion letter concerning equitable

distribution, the trial court specifically addressed many of the

                                 - 5 -
factors listed in Code § 20-107.1, including the duration of the

marriage, the parties' ages and physical conditions, the

property interests of the parties, the standard of living during

the marriage, the contributions of each party to the marriage,

the distribution of the marital property, and the earning

capacities of the parties.     Thus, the trial court considered the

relevant factors listed in Code § 20-107.1 in making the spousal

support award.

     Moreover, because husband had "limited means" to provide

spousal support and because the majority of the marital estate

consisted of real property, the evidence supported the trial

court's award of a lump sum payment to wife to be made upon the

division of the marital property.    Accordingly, the trial court

did not abuse its discretion in awarding wife spousal support.

     Husband argues that the trial court abused its discretion in

awarding wife $4,000 of her attorney's fees.    Wife asserts that

she incurred over $9,000 in attorney's fees and costs due to

husband's lack of cooperation during the divorce.

     "An award of attorney's fees is a matter submitted to the

trial court's sound discretion and is reviewable on appeal only

for an abuse of discretion."    Graves v. Graves, 4 Va. App. 326,

333, 357 S.E.2d 554, 558 (1987).    The key to a proper award of

counsel fees is reasonableness under all the circumstances.

McGinnis v. McGinnis, 1 Va. App. 272, 277, 338 S.E.2d 159, 162

(1985).

                                 - 6 -
     Wife testified that she attempted to settle the divorce

amicably and husband refused to settle.   Based on the

circumstances of this case, we cannot say the trial court abused

its discretion in awarding wife $4,000 of her attorney's fees.

     Therefore, we summarily affirm the decision of the trial

court.

                                                         Affirmed.




                              - 7 -